Case: 12-15257   Date Filed: 05/13/2013   Page: 1 of 5


                                                         [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-15257
                        Non-Argument Calendar
                      ________________________

                        Agency No. A098-706-661



SELADIN KASA,
XHEMILE KASA,

                                                                     Petitioners,

versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                              (May 13, 2013)


Before MARCUS, MARTIN and FAY, Circuit Judges.


PER CURIAM:
                 Case: 12-15257        Date Filed: 05/13/2013        Page: 2 of 5


       Seladin Kasa petitions for review of the Board of Immigration Appeal’s

(BIA) order affirming the Immigration Judge’s (IJ) denial of Kasa’s application for

asylum, withholding of removal, and protection under the Convention Against

Torture (CAT). His wife, Xhemile Kasa joins in his petition as a derivative

beneficiary of his asylum application. The Kasas’ primary argument on appeal is

that substantial evidence does not support the determination by both the IJ and the

BIA that, due to a fundamental change in circumstances in Albania, Kasa no longer

has a well-founded fear of persecution.1

       “We review only the BIA’s decision, except where it expressly adopts the

IJ’s decision.” Mehmeti v. U.S. Att’y Gen., 572 F.3d 1196, 1199 (11th Cir. 2009).

We review de novo the BIA’s legal determinations. Id. We review its factual

determinations “under the highly deferential substantial-evidence test and ‘must

affirm the BIA’s decision if it is supported by reasonable, substantial, and

probative evidence on the record considered as a whole.’” Id. We can reverse


1
  The Kasas make two other arguments on appeal. First, they argue that the IJ erred in
determining that Kasa could relocate within Albania to avoid future persecution. However,
because the BIA expressly did not adopt or affirm the IJ’s conclusion on this point, it is not a part
of the order currently under review and we will not address the Kasas’ argument. See Lopez v.
U.S. Att’y Gen., 504 F.3d 1341, 1344 (11th Cir. 2007). Second, the Kasas argue that even if the
IJ and BIA were correct that there was no well-founded fear of persecution, they failed to
consider whether humanitarian relief, pursuant to 8 C.F.R. § 1208.13(b)(1)(iii), was warranted.
But, “without excuse or exception,” Kasa never requested that relief from the IJ and did not raise
this issue on appeal to the BIA. It is therefore beyond the scope of our review. See Amaya-
Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250–51 (11th Cir. 2006) (determining that we
do not have jurisdiction to consider a claim not raised before the BIA). Neither have the Kasas
raised any arguments on appeal regarding their CAT relief claim, so any such argument has been
waived. See United States v. Ardley, 242 F.3d 989, 990 (11th Cir. 2001).
                                                 2
              Case: 12-15257     Date Filed: 05/13/2013    Page: 3 of 5


“only when the record compels a reversal.” Id. (quotation marks omitted). In

addition, the substantial-evidence test does not allow us to reweigh the importance

attributed to the evidence in the record. Djonda v. U.S. Att’y Gen., 514 F.3d 1168,

1175 (11th Cir. 2008).

      The Attorney General has the discretion to grant an alien asylum if the alien

establishes that he is a refugee, as defined by the Immigration and Nationality Act

(INA). 8 U.S.C. § 1158(b)(1) (2006); Mehmeti, 572 F.3d at 1199. The definition

of “refugee” includes, as relevant here, any person who is unable or unwilling to

return to a country because “of persecution or a well-founded fear of persecution

on account of . . . membership in a particular social group, or political opinion.” 8

U.S.C. § 1101(a)(42)(A) (2006). Similarly, when seeking a withholding of

removal, an alien bears the burden of showing that his “life or freedom would be

threatened in that country because of [his] . . . membership in a particular social

group, or political opinion.” 8 U.S.C. § 1231(b)(3)(A) (2006); Imelda v. U.S.

Att’y Gen., 611 F.3d 724, 728 (11th Cir. 2010).

       “An applicant who has demonstrated past persecution is presumed to have a

well-founded fear of future persecution.” Mejia v. U.S. Att’y Gen., 498 F.3d 1253,

1257 (11th Cir. 2007). The government can rebut the presumption by showing that

“[t]here has been a fundamental change in circumstances such that the applicant no

longer has a well-founded fear of persecution” or the “applicant could avoid future


                                          3
              Case: 12-15257     Date Filed: 05/13/2013   Page: 4 of 5


persecution by relocating to another part of the applicant’s country of nationality.”

8 C.F.R. § 208.13(b)(1)(i)(A)–(B) (2009). To sufficiently establish a well-founded

fear of future persecution for purposes of an asylum application, the applicant

“need only show that there is a reasonable possibility of suffering such

persecution,” Mejia, 498 F.3d at 1256 (quotation marks and alteration omitted),

but, for purposes of an application for withholding of removal, the applicant must

show “that he more-likely-than-not would be persecuted or tortured,” Mendoza v.

U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

      Although the IJ determined that Kasa established past persecution and thus

presumably had a well-founded fear of future persecution, both the IJ and the BIA

determined that “there has been a fundamental change in circumstances in

Albania” so that the government sufficiently rebutted that presumption. The

record does not compel a reversal. Kasa’s alleged fear of future prosecution is

based on his affiliation with the Democratic Party and opposition to the Socialist

Party. “[F]ocus[ing] on the specific harm suffered,” and the “unique facts of

[Kasa’s] case,” the “particular information” in the U.S. Department of State’s 2009

Human Rights Report: Albania, and Albania: Profile of Asylum Claims and

Country Conditions, supported the BIA’s findings. See Imelda, 611 F.3d at 729;

see also Mehmeti, 572 F.3d at 1199–1200 (finding that despite the fact that the IJ

had relied solely on reports prepared by the State Department, substantial evidence


                                          4
              Case: 12-15257     Date Filed: 05/13/2013   Page: 5 of 5


supported the determination that country conditions in Albania had changed). As

highlighted by the IJ and BIA, those documents explain that Kasa’s Democratic

Party has taken control of Albania’s Parliament, there have been no reports of

political detainees or disappearances, political parties have operated without

restriction, “there have been no outbreaks of political violence since 1998, and the

available evidence suggests that neither the Government nor the major political

parties engage in policies of abuse or coercion against their political opponents.”

See Imelda, 611 F.3d at 729–30 (explaining that courts have found substantial

evidence supported a fundamental change where there was evidence of “a change

in the government that persecuted the petitioner,” and “where the evidence

demonstrates a substantial decline in violence against persecuted groups”).

      Because the record does not compel a reversal, the judgment of the BIA is

affirmed and Kasa’s petition for review is

      DENIED.




                                          5